Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0001518
                                                        02-FEB-2015
                                                        10:18 AM



                            SCWC-13-0001518


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellant,


                                  vs.


                           FRED E. WILLIAMS,

                    Respondent/Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-13-0001518; CR. NO. 13-1-0025)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on December 21, 2014, is hereby rejected. 


           DATED:    Honolulu, Hawai'i, February 2, 2015.


William H. Jameson, Jr.            /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson